DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on May 9, 2022. A terminal disclaimer was filed and approved on March 16, 2022.
Claims 1-31 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022was filed after the mailing date of the Non-Final rejection on 02/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed on 05/09/2022 regarding 35 USC 103(a) type rejections for claims 1-31 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yehuda Binder (Registration No. 73,612) on August 11, 2022.
The application has been amended as follows:
Claim 1 (Currently Amended) A method for improving communication using intermediate nodes 
fetching anonymously a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address;
receiving a message over the Internet from each of the client devices in the group, as part of a communication initiated by each of the client devices in the group; 
storing, in response to the receiving of the messages, the respective IP addresses of each of the client devices in the group; 
receiving the first URL over the Internet from the first device; selecting a first client device from the group in response to the receiving of the first URL; 
sending the first URL over the Internet to the first client device; 
receiving the first content over the Internet via the first client device from the second server; sending the first content over the Internet to the first device; 
receiving a second URL over the Internet from the first device; sending the second URL over the Internet to the first client device; 
fetching anonymously a second content by the first device from a third server over the Internet via the first server, the second content identified in the Internet by [[a]] the second URL, and for use with a group of client devices that are each identified in the Internet using a respective IP address;
- 230 -receiving the second content over the Internet via the first client device from the third server; and 
sending the second content over the Internet to the first device, wherein the first device is not included in the client devices in the group.
Claims 2-31 (Originally presented)
REASONS FOR ALLOWANCE
Claims 1-31 are allowed.
The prior art of record, Binder ‘582 and Hotti ‘547, fail to teach or fairly suggest, the limitation of fetching anonymously a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address; receiving a message over the Internet from each of the client devices in the group, as part of a communication initiated by each of the client devices in the group; storing, in response to the receiving of the messages, the respective IP addresses of each of the client devices in the group; receiving the first URL over the Internet from the first device; selecting a first client device from the group in response to the receiving of the first URL; sending the first URL over the Internet to the first client device; receiving the first content over the Internet via the first client device from the second server; sending the first content over the Internet to the first device; receiving a second URL over the Internet from the first device; sending the second URL over the Internet to the first client device; fetching anonymously a second content by the first device from a third server over the Internet via the first server, the second content identified in the Internet by the second URL, and for use with a group of client devices that are each identified in the Internet using a respective IP address; - 230 -receiving the second content over the Internet via the first client device from the third server; and sending the second content over the Internet to the first device, wherein the first device is not included in the client devices in the group, in the specific manner and combinations recited in claims 1-31.  
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of fetching anonymously a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address; receiving a message over the Internet from each of the client devices in the group, as part of a communication initiated by each of the client devices in the group; storing, in response to the receiving of the messages, the respective IP addresses of each of the client devices in the group; receiving the first URL over the Internet from the first device; selecting a first client device from the group in response to the receiving of the first URL; sending the first URL over the Internet to the first client device; receiving the first content over the Internet via the first client device from the second server; sending the first content over the Internet to the first device; receiving a second URL over the Internet from the first device; sending the second URL over the Internet to the first client device; fetching anonymously a second content by the first device from a third server over the Internet via the first server, the second content identified in the Internet by the second URL, and for use with a group of client devices that are each identified in the Internet using a respective IP address; - 230 -receiving the second content over the Internet via the first client device from the third server; and sending the second content over the Internet to the first device, wherein the first device is not included in the client devices in the group, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455